AO 470 (8/85) Order of Temporary Detentiop



                                   UNITED STATES DISTRICT COURT                                                                          L

                                              EASTERN DISTRICT OFVIRGIMA
                                                                                                                                !JL I 12019
                                                                                                                                  U.S. UiSTRICT COURT
                                                                                                                             ALEXANDRIA, ViRniMtA
UNITED STATES OF AJSIERICA                                            ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEAIONG PURSUANT TO
                                                                      BAIL REFORM ACT

                          V.
                                                                       CASE NO. /f/wJ3'o26'
           jy^ohcuneA ^ounir


           Upon motion of the United States Government,it is hereby ORDERED that a

detention hearing is set for                                                                             at 5- pm
 before the Honorable                      Theresa Carroll Bnchanan in Courtroom 500 at

401 Courthouse Square, Alexandria, Virginia.

          Pending this hearing,the defendant shall be held in custody by the United

States Marshal and produced for the hearing.

                                                                                             /sL
                                                                                                  )U Buchanan
                                                                               United States Magistrate Judge
   Date: ^                                                                  Theresa Carroll Buchanan
                                                                         United States Magistrate Judge



•■If not held imniediately upon defendant's first appearance, the hearing maybe continued for up to three days upon motion of the
Government, or up to five days upon motion of the defendant. 18 US.C. § 3142(f)(2).
           A hearing is required whenever the conditions set forth in 18 IJ.S.C. § 3142(f) are present. Subsection (I) sets forth tiie
grounds that may be asserted only by the attorney for the Government; subsectioD (2) states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or
(h) will obstruct or attempt to obstruct justice, or threaten, injure, or intiniidate, or attempt to threaten, injure, or intimidate a
prospective witness or juror.
